Case 20-61126-sms   Doc 22   Filed 03/04/20 Entered 03/04/20 10:45:17   Desc
                                  Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

     IN RE: AMY ELIZABETH BARNES,             {   CHAPTER 13
                                              {
                                              {
             DEBTOR(S)                        {   CASE NO. A20-61126-SMS
                                              {
                                              {   JUDGE SIGLER


                             OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The Debtor(s)' payments under the proposed plan are
     not current.

          2. The Plan as proposed will extend beyond sixty (60)
     months, contrary to 11 U.S.C. Section 1322(d). (76 months).

          3. The Debtor has failed to file tax returns with the tax
     authorities for the four (4) year period prior to filing in
     violation of 11 U.S.C. Section 1308.

          4. The Debtor(s) has failed to provide the Trustee with a
     copy of the federal tax return or transcript of such return for
     the most recent tax year ending immediately before the
     commencement of the instant case and for which a federal income
     tax return was filed, in violation of 11 U.S.C. Section
     521(e)(2)(A)(i).

          5. Pursuant to information received from the Internal
     Revenue Service, 2016, 2017 and 2018 tax returns have not been
     provided to the taxing authorities; thereby, preventing the
     Chapter 13 Trustee from evaluating the feasibility of the
     Chapter 13 plan, in violation of 11 U.S.C. Sections 1322(d) and
     1325(a)(6).

          6. Pursuant to the proposed plan, the Debtor has a
     domestic support obligation. Prior to confirmation the Debtor
     must provide to the Trustee evidence that all payments that have
     come due since the filing of the petition have been maintained.
     11 U.S.C. Section 1325(a)(8).
     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
Case 20-61126-sms   Doc 22   Filed 03/04/20 Entered 03/04/20 10:45:17   Desc
                                  Page 2 of 3


          7. The Debtor(s) has failed to provide adequate notice to
     Laura & William Barnes, in violation of 11 U.S.C. Section 342.

          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.

           March 4, 2020




                                      __________/s/_____________
                                      Albert C. Guthrie, Attorney
                                      for Chapter 13 Trustee
                                      GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
Case 20-61126-sms   Doc 22   Filed 03/04/20 Entered 03/04/20 10:45:17   Desc
                                  Page 3 of 3

     A20-61126-SMS

                              CERTIFICATE OF SERVICE


          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     AMY ELIZABETH BARNES
     886 WANDA CIRCLE, SW
     MARIETTA, GA 30008

     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     EISENBERG LAW, LLC

     This 4th day of March 2020




                /s/              ___
     Albert C. Guthrie, Attorney
     for Chapter 13 Trustee
     GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     albertg@atlch13tt.com
